                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MARCUS ANTONIO JONES,                      )
#203884,                                   )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )   CASE NO. 2:17-CV-342-WKW
                                           )
JEFFERSON S. DUNN, KARLA                   )
WALKER JONES, ERIC EVANS,                  )
and OFFICER JAMES NOLIN,                   )
                                           )
            Defendants.                    )

                                     ORDER

      On July 22. 2019, the Magistrate Judge entered a Recommendation (Doc.

# 24) to which no timely objections have been filed. After an independent review

of the record and upon consideration of the Recommendation, it is ORDERED as

follows:

      (1)   The Recommendation of the Magistrate Judge (Doc. # 24) is

ADOPTED;

      (2)   Plaintiff’s motion to dismiss is GRANTED pursuant to Rule 41(a)(2)

of the Federal Rules of Civil Procedure;

      (3)   Plaintiff’s action against Defendants Jefferson Dunn, Karla Jones, and

Eric Evans is DISMISSED without prejudice;
      (4)    The Clerk of the Court is DIRECTED to terminate Defendants

Jefferson Dunn, Karla Jones, and Eric Evans as parties, to amend the docket to reflect

the remaining Defendant’s full name, James Nolin, and to change the caption

accordingly; and

      (5)    This action is REFERRED back to the Magistrate Judge for further

proceedings with respect to Plaintiff’s action against Defendant James Nolin.

      DONE this 14th day of August, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
